         Case 8-20-08042-ast          Doc 28      Filed 02/17/21        Entered 02/17/21 22:51:22




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                :
In re:                                                          :   Chapter 11
                                                                :
ORION HEALTHCORP, INC1.                                         :   Case No. 18-71748 (AST)
                                                                :
                                            Debtors.            :   (Jointly Administered)
                                                                :
HOWARD M. EHRENBERG IN HIS CAPACITY                             :
AS LIQUIDATING TRUSTEE OF ORION                                 :   Adv. Pro. No. 20-08042 (AST)
HEALTHCORP, INC., ET AL.,                                       :
                                                                :
                                            Plaintiff,          :
                                                                :
v.                                                              :
                                                                :
HOWARD M. SCHOOR,                                               :
                                                                :
                                            Defendants.         :
                                                                :
                                                                :
                                                                :
                                                                :
                                                                :


    JOINT STATEMENT OF UNCONTROVERTED FACTS; PLAINTIFF’S STATEMENT
     OF ADDITIONAL UNCONTROVERTED FACTS IN SUPPORT OF MOTION FOR
      SUMMARY JUDGMENT, OR ALTERNATIVELY, SUMMARY ADJUDICATION




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 303, Middletown, NJ 07748.


DOCS_LA:334268.8 65004/003
       Case 8-20-08042-ast        Doc 28    Filed 02/17/21     Entered 02/17/21 22:51:22




        COMES NOW, Plaintiff, Howard M. Ehrenberg, In His Capacity as Liquidating Trustee

Of Orion Healthcorp, Inc., et al, and submits the Joint Statement of Uncontroverted Facts,

previously stipulated to by the parties and submitted to this Honorable Court on January 19,

2021, [Docket No. 22], and as stated below by JSOF #1-22; and Plaintiff’s Statement of

Additional Uncontroverted Facts, as stated below by ASOF #23-33.


                    Statement of Fact                               Evidentiary Support

  1.     Howard Schoor (“Schoor”) was a neighbor        Stipulated Fact. See Dkt. No 22.
         and a friend of Paul Parmar (“Parmar”)
         from 2001 to approximately 2006

  2.     On June 8, 2009, Schoor loaned                 Stipulated Fact. See Dkt. No 22.
         $600,000.00 to Parmar (the “Loan”) as
         memorialized in a promissory note.

  3.     According to the Promissory Note, Parmar       Stipulated Fact. See Dkt. No 22.
         owed principal and interest due on or before
         October 8, 2009, at which time the entire
         outstanding principle balance and all
         accrued interest were due and payable in
         full.
                                                        Stipulated Fact. See Dkt. No 22.
  4.     Schoor did not ask Parmar for details as to
         how he was going to use the Loan funds.
                                                        Stipulated Fact. See Dkt. No 22.
  5.     The wire instructions provided by Parmar
         were to credit the funds to a Merrill Lynch
         account and Funky Buddha Media, LLC.
                                                        Stipulated Fact. See Dkt. No 22.
  6.     On June 14, 2009, Parmar as the manager
         and majority member of Pegasus Blue Star
         Fund, LLC (“Pegasus”) which is the alleged
         manager and majority member of
         MDTABLET, LLC, pledged, certain
         membership units owned by Pegasus in MD
         TABLET, LLC in favor of Schoor.(the
         “Agreement”)




DOCS_LA:334268.8 65004/003                         2
       Case 8-20-08042-ast        Doc 28     Filed 02/17/21        Entered 02/17/21 22:51:22




                    Statement of Fact                                   Evidentiary Support
                                                            Stipulated Fact. See Dkt. No 22.
  7.     On August 31, 2009, Schoor sent a letter to
         Parmar advising that October 8, 2009 was
         the outside date for repayment and “you
         clearly indicated your need was for a few
         weeks of payroll while you resolved an IRS
         lien placed on multiple accounts and freed
         up other assets. Your request and my reply
         was based on “our friendship” and not a
         business deal.”

  8.     On November 2, 2009, Schoor’s attorney             Stipulated Fact. See Dkt. No 22.
         sent a letter to Parmar c/o Pegasus Blue Star
         that the Loan was in default.

  9.     On August 16, 2010, Schoor sent an e-mail Stipulated Fact. See Dkt. No 22.
         to Parmar stating, in part, “I would greatly
         appreciate payment on the balance of your
         personal loan. Again, I repeat that this loan
         was done on the basis of our “friendship”
         not as a business investment. I can certainly
         understand losses related to business
         endeavors where one invests dollars with
         anticipation of profits. We both know that
         this is not the instant case and you have an
         obligation to make good on your
         commitment which is long overdue.”

 10.     On April 7, 2011, Parmar advised Schoor            Stipulated Fact. See Dkt. No 22.
         that he placed a UCC lien in favor of
         Schoor in the amount of $160,000 on all his
         assets, companies, houses and cars.

 11.     On or about April 17, 2012, Parmar asked           Stipulated Fact. See Dkt. No 22.
         Schoor to release the lien against assets of
         Pegasus Blue Star Fund and MD Tablet.

 12.     Notwithstanding the release of the lien by         Stipulated Fact. See Dkt. No 22.
         Schoor, Parmar did not pay Schoor the
         remaining balance due by June 22, 2012.




DOCS_LA:334268.8 65004/003                              3
       Case 8-20-08042-ast       Doc 28     Filed 02/17/21      Entered 02/17/21 22:51:22




                    Statement of Fact                                Evidentiary Support

 13.     Schoor and Parmar were scheduled to meet        Stipulated Fact. See Dkt. No 22.
         for drinks at Parmar’s house on December
         21, 2016.

 14.     On January 4, 2017, Parmar issued an mail       Stipulated Fact. See Dkt. No 22.
         to Zaharis directing that the Loan be paid
         with monies from the Debtor.

 15.     On January 5, 2017, $100,000 was                Stipulated Fact. See Dkt. No 22.
         transferred to Defendant Howard Schoor
         out of one of the Debtor’s bank accounts

 16.     On January 6, 2017, $60,000 was                 Stipulated Fact. See Dkt. No 22.
         transferred to Defendant Howard Schoor
         out of one of the Debtor’s bank accounts.

 17.     Defendant admits receiving the $100,000         Stipulated Fact. See Dkt. No 22.
         and $60,000 payments.


18.     The Consulting Agreement dated August 1,         Stipulated Fact. See Dkt. No 22.
        2016 between Constellation Healthcare
        Technologies, Inc., and Schoor as a
        consultant was never signed by Defendant
        nor did he authorize anyone to sign the
        agreement on his behalf.

19.     Defendant was never was a vendor of the          Stipulated Fact. See Dkt. No 22.
        Debtor nor did he perform any duties as a
        consultant for the Debtor, Parmar, or any
        Parmar related business entity.

20.     On February 5, 2020, Schoor e-mailed             Stipulated Fact. See Dkt. No 22.
        Parmar regarding the Trustee’s December 9,
        2019 demand letter and requested Parmar to
        “review and advise of your thoughts about
        my/our defense.”

21.     On February 5, 2020, Schoor asked Parmar         Stipulated Fact. See Dkt. No 22.
        to provide any details as to what companies
        and what operations he used the Loan
        proceeds.



DOCS_LA:334268.8 65004/003                           4
       Case 8-20-08042-ast         Doc 28   Filed 02/17/21    Entered 02/17/21 22:51:22




                    Statement of Fact                              Evidentiary Support

22.     Parmar did not respond to Defendant.           Stipulated Fact. See Dkt. No 22.


                             PLAINTIFF’S ADDITIONAL STATEMENT OF FACTS

                    Statement of Fact                              Evidentiary Support

 23.     On September 29, 2010, an Order Entering       See Request For Judicial Notice, Exhibit A,
         Final Judgment By Default, and on              Ehren-Schoor 000501-506, as filed
         November 23, 2010, Writ of Execution           concurrently herewith.
         Against Goods and Chattels was issued
         against Parmar in favor of Red Line Air,
         LLC in the amount of $16,719,529.58.,
         attaching all personal property of Parmar
         including all personal property located at his
         residence located at 19 Colts Gait Lane,
         Colts Neck, NJ.


24.     Defendant was aware of Parmar’s distressed     See Request For Judicial Notice, Exhibit A,
        financial predicament as he was a named        Ehren-Schoor 000567, 000576, 000641-642,
        defendant in the extended legal proceedings.   filed concurrently herewith

25.     Parmar was the Chief Executive Officer of     See Affidavit of Edith Wong, ¶4.
        the Debtor, Constellation Healthcare
        Technologies, Inc., a consolidated enterprise
        which operated in the healthcare sector
        primarily in revenue and practice
        management for physician practices.

26.     The Debtor Orion maintained an operating       See, CHT bank statement attached to the
        account at JP Morgan Chase from which          Affidavit of Edith Wong, Exhibit 1.
        account the wire Transfer of $160,000 was
        made to Defendant

27.     The Debtor had insufficient funds to pay       See email dated January 4, 2017, attached to
        $160,000 to Defendant unless they short        the Affidavit of Edith Wong, Exhibit 2.
        paid a vendor.

28.     On January 5, 2017, $100,000 was available     See email dated January 6, 2017, attached to
        and transferred to Defendant and $60,000       the Affidavit of Edith Wong, Exhibits 3, 4.
        was delayed and transferred to Defendant
        the following day when funds became


DOCS_LA:334268.8 65004/003                         5
       Case 8-20-08042-ast        Doc 28   Filed 02/17/21     Entered 02/17/21 22:51:22




                     Statement of Fact                             Evidentiary Support
        available.

29.     On April 17, 2017, the accounting manager      See email dated April 17, 2017, attached to
        at the Debtor questioned the basis for         the Affidavit of Edith Wong, Exhibit 5.
        various payments including the Transfer to
        Defendant Schoor.

30.     On May 20, 2017, Zaharis issued an email       See email dated May 20, 2017 attached to the
        to Parmar that we “need to come up with an     Affidavit of E. Wong, Exhibit 6.
        invoice for a reason for payment” to Schoor.

31.     On Sunday May 21, 2017, Zaharis prepared       See email dated May 21, 2017attached to the
        a Service and Retainer Agreement which         Affidavit of E. Wong, Exhibit 7.
        identified Schoor as a “consultant” of the
        Debtor and told Parmar he “need to beef up
        the deliverables for the Howard Schoor
        Agreement”.

32.     Later that evening, Zaharis changed his        See email dated May 21, 2017attached to the
        mind and indicated he needed to re-draft the   Affidavit of E. Wong, Exhibit 8.
        document and to ignore the previously
        created document.

33.     The next morning on May 22, 2017, Zaharis      See email dated May 22, 2017, attached to the
        forwarded a fully executed Consulting          Affidavit of E. Wong, Exhibit 9.
        Agreement dated August 1, 2016, wherein
        Defendant Howard Schoor is identified as a
        consultant of the Debtor.

34.     On December 9, 2019, The Trustee issued        See correspondence dated December 9, 2019,
        correspondence to Defendant Schoor             attached to the Affidavit of J. Nolan, Exhibit
        identifying the Transfers and seeking to       A.
        have a discussion without resorting to
        litigation.

35.     At the time Parmar executed the promissory     See Deposition Testimony of Defendant
        note with Defendant in 2009, he never          Schoor, pg. 27, lines 10-17 and Promissory
        mentioned the Debtor.                          Note, attached to the Affidavit of J. Nolan,
                                                       Exhibit B,

36.     Schoor believed in 2009 the monies loaned     See correspondence dated August 31, 2009,
        to Parmar were to deal with an IRS lien, free attached to the Affidavit of E. Wong, Exhibit


DOCS_LA:334268.8 65004/003                         6
       Case 8-20-08042-ast       Doc 28     Filed 02/17/21        Entered 02/17/21 22:51:22




                    Statement of Fact                                  Evidentiary Support
        up other assets, or meet payroll and not for a    11.
        business purpose.

37.     Defendant cannot identify any value the           See Deposition Testimony of Defendant
        Debtor received as he never had any               Schoor, pg. 107, lines 11-21, attached to the
        discussion with Parmar on how he was              Affidavit of J. Nolan, Exhibit B.
        going to use the money.

38.     Defendant stated in deposition that he was        See Deposition Testimony of Defendant
        not aware of Parmar ever telling him he was       Schoor, pg. 57, lines 4-6 and Email, attached
        having financial issues in 2011.                  to the Affidavit of J. Nolan, Exhibit B.

39.     With respect to prior repayments of the loan      See Deposition Testimony of Defendant
        from Parmar, Defendant was paid by                Schoor, pg. 43-45, lines 1-20 and Ledger,
        cashier’s check personally from Parmar            attached to the Affidavit of J. Nolan, Exhibit
                                                          B

40.     After the loan was in default for eight (8)       See Deposition Testimony of Defendant
        years, Defendant received two wires from a        Schoor, pg. 87-91, lines 17-13, attached to the
        corporation and he has no recollection of         Affidavit of J. Nolan, Exhibit B
        being told if or why he was receiving it.


 Dated:     February 17, 2021                 PACHULSKI STANG ZIEHL & JONES LLP



                                              By:        /s/ Jeffrey P. Nolan
                                                         Ilan D. Scharf, Esq.
                                                         Jeffrey P. Nolan, Esq. (admitted pro hac vice)
                                                         PACHULSKI STANG ZIEHL & JONES
                                                         LLP
                                                         780 Third Avenue, 34th Floor
                                                         New York, New York 10017
                                                         Telephone:      (212) 561-7700
                                                         Facsimile:      (212) 561-7777

                                                         Counsel for the Plaintiff,
                                                         Howard M. Ehrenberg in his capacity as
                                                         Liquidating Trustee of Orion Healthcorp, Inc.,
                                                         et al.




DOCS_LA:334268.8 65004/003                          7
